   Case 2:13-cv-00934-JAM-DB Document 83 Filed 11/16/20 Page 1 of 4


PAUL E. SALAMANCA
Deputy Assistant Attorney General
U.S. Department of Justice
Environment & Natural Resources Division

RICKEY D. TURNER, CO Bar No. 38353
Trial Attorney
Wildlife & Marine Resources Section
999 18th Street
South Terrace, Suite 370
Denver, CO 80202
(303) 844-1373
Rickey.Turner@usdoj.gov

SHAUN M. PETTIGREW, CA Bar No. 254564
Trial Attorney
Natural Resources Section
c/o NOAA, Damage Assessment
7600 Sand Point Way, NE
Seattle, WA 98155
(206) 526-6881
shaun.pettigrew@usdoj.gov


                     UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF CALIFORNIA
CONSERVATION CONGRESS and the              )
CITIZENS FOR BETTER FORESTRY,              )
                                           )
       Plaintiffs.                         )
                                               CASE NO. 2:13-cv-934-JAM-DB
                                           )
                     v.                    )
                                               STIPULATED MOTION REGARDING
                                           )
                                               DEADLINES RELATED TO MOTION TO
UNITED STATES FOREST SERVICE,              )
                                               STRIKE [ECF NO. 79]
and the UNITED STATES FISH AND             )
WILDLIFE SERVICE,                          )
                                           )
       Federal Defendants,                 )
                                           )
 and                                       )
                                           )
AMERICAN FOREST RESOURCE                   )
COUNCIL,                                   )
                                           )
       Defendant-Intervenor.               )
        Case 2:13-cv-00934-JAM-DB Document 83 Filed 11/16/20 Page 2 of 4


1           The parties respectfully submit this Stipulated Motion Regarding Deadlines Related to
2    Motion to Strike [ECF No. 79].
3           On January 6, 2020, the Court adopted the Stipulation of Joint Briefing Schedule and
4    Order (First Scheduling Order), ECF No. 37, proposed by Plaintiffs and Federal Defendants.
5    Under the First Scheduling Order, if Plaintiffs moved to supplement or complete the
6    administrative records, the deadlines for briefing the parties’ cross motions for summary
7    judgment would be vacated and the parties would propose new summary judgment briefing
8    deadlines following resolution of Plaintiffs’ motion. Id. at 2.
9           Plaintiffs moved to supplement the administrative records on February 10, 2020 (First
10   Motion to Supplement). ECF No. 38. Before ruling on the First Motion to Supplement, the
11   Court granted American Forest Resource Council’s motion to intervene as a defendant. ECF No.
12   54. The Court then granted in part and denied in part the First Motion to Supplement, ECF No.
13   55, and the parties proposed a summary judgment briefing schedule consistent with the First
14   Scheduling Order, ECF No. 57. The Court adopted the parties’ proposed briefing schedule
15   (Second Scheduling Order), under which Plaintiffs’ motion for summary judgment was due on
16   September 4, 2020, ECF No. 58.
17          The parties filed cross-motions for summary judgment according to the Second
18   Scheduling Order. ECF Nos. 61, 72, 75. Plaintiffs filed their combined reply in support of their
19   motion for summary judgment and response to Federal Defendants’ cross-motion for summary
20   judgment on November 6. ECF No. 78. At that time, Plaintiffs also filed a Motion to Strike.
21   ECF No. 79. The Second Scheduling Order did not set deadlines for such a motion. The parties
22   agree that it would be most efficient to align Federal Defendants’ response to the Motion to
23   Strike with their November 24, 2020, deadline for filing a reply in support of their cross-motion
24   for summary judgment. The parties further agree to a December 4, 2020, deadline for Plaintiffs’
25
     reply in support of their Motion to Strike. Accordingly, the parties respectfully request that the
26
     Court enter an order with the following deadlines:
27
            a. Federal Defendants’ opposition to the Motion to Strike is due on or before November
28
                24, 2020.
     Stipulated Mot. re Deadlines                                                             2
        Case 2:13-cv-00934-JAM-DB Document 83 Filed 11/16/20 Page 3 of 4


1           b. Plaintiffs’ reply in support of the Motion to Strike is due on or before December 4,
2              2020.
3
4
5    Dated: November 13, 2020                    Respectfully Submitted,

6
                                                 /s/ Andrew G. Ogden
7                                                Andrew G. Ogden, CA State Bar # 112384
                                                 Attorney at Law
8                                                3827 Silver Plume Circle
9                                                Boulder, CO 80305
                                                 (303) 818-9422
10                                               aogden@indra.com
11                                               Sean T. Malone, OR State Bar # 084060
12                                               Attorney at Law
                                                 259 E. 5th Ave., Ste. 200-C
13                                               Eugene, OR 97401
                                                 (303) 859-0403
14
                                                 seanmalone8@hotmail.com
15
16                                               Attorneys for Plaintiffs
17
                                                 PAUL E. SALAMANCA
18                                               Deputy Assistant Attorney General
                                                 U.S. Department of Justice
19                                               Environment & Natural Resources Division
20
21                                               /s/ Shaun M. Pettigrew
                                                 SHAUN M. PETTIGREW
22                                               Trial Attorney
                                                 Natural Resources Section
23
                                                 c/o NOAA, Damage Assessment
24                                               7600 Sand Point Way, NE
                                                 Seattle, WA 98155
25                                               (206) 526-6881
                                                 shaun.pettigrew@usdoj.gov
26
27                                               RICKEY D. TURNER, JR.
                                                 Trial Attorney
28                                               Wildlife & Marine Resources Section
     Stipulated Mot. re Deadlines                                                            3
        Case 2:13-cv-00934-JAM-DB Document 83 Filed 11/16/20 Page 4 of 4


1                                       999 18th Street
                                        South Terrace, Suite 370
2                                       Denver, CO 80202
3                                       (303) 844-1373

4                                       Attorneys for Federal Defendants

5                                       /s/ Lawson E. Fite
6                                       Lawson E. Fite (Ore. Bar #055573)
                                        Sara Ghafouri (Ore. Bar # 111021)
7                                       Pro Hac Vice
                                        American Forest Resource Council
8                                       700 N.E. Multnomah, Suite 320
9                                       Portland, OR 97232
                                        Telephone: (503) 222-9505
10                                      Fax: (503) 222-3255
                                        lfite@amforest.org
11                                      sghafouri@amforest.org
12
                                        Attorneys for Defendant-Intervenor
13
14   IT IS SO ORDERED:
15
     DATED: November 16, 2020           /s/ John A. Mendez
16                                      THE HONORABLE JOHN A. MENDEZ
17                                      UNITED STATES DISTRICT COURT JUDGE

18
19
20
21
22
23
24
25
26
27
28

     Stipulated Mot. re Deadlines                                            4
